Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kesteloo et al. (US 2018/0244105) taken in view of Chen (US 2002/0036040) taken with Chen (US 2004/0261925).
	Kesteloo discloses a process for making a wheel assembly comprising providing a wheel/rim (4) having a recessed outer surface (between rim flanges 5), disposing an expanded/ foam tire core (1) in abutment with the recessed outer surface of the rim, applying an adhesive agent to connect/bond the foam tire core to a tire casing (“glue” in paragraph [0081]) and applying the foam tire core within the tire casing under compression and thus portions of the casing would be squeezed between the foam core and rim.  Kesteloo therefore teaches a process as claimed except it does not specifically teach the claimed order of assembly and adhesive application steps and does not expressly indicate the material of the tire casing and thus does not specifically teach a rubber casing.
	As to the material for the tire casing, Chen ‘040 is also directed to a tire including a casing surrounding a foamed core and expressly teaches that the tire outer casing is desirably formed from rubber to give good traction and wear resistance (esp. paragraph [0010] of Chen ‘040).  To form the tire outer casing in Kesteloo from rubber would have been obvious in view of this teaching for the expected advantages of imparting good traction and wear resistance properties to the tire.  
	As to the steps to assemble the tire assembly, the Chen references are also directed to a tire having a preformed foamed core surrounded by a tire casing and specifically evidence that a known suitable and effective assembly process sequence for a foam core, tire and rim when the foam core is preformed is to first mount the inner foam core (20) around the recessed surface of a wheel/rim (30) and then subsequently assemble the rubber outer tire (10) around the foam core on the rim - note esp. Fig. 1 of both references as well as paragraph [0004] of Chen ‘925 which expressly describes the process in which the tire in Chen ‘040 is assembled.  In particular, paragraph [0004] of Chen ‘925, in expressly describing the process in which the tire in Chen ‘040 is assembled, specifically indicates that “[t]he manufacture processes include first, respectively producing the outer tire layer 10, inner tire layer 20, and rim 30, next, mounting the inner tire layer 20 around the rim 30, and finally, assembling the outer tire layer 10 around the outer periphery of the inner tire layer 20.”  In light of these teachings evidencing it to be known, suitable/effective and conventional to assemble a preformed foam core within a preformed tire casing by first disposing the foamed core on the rim and then subsequently assembling (and thus wrapping) the outer rubber tire casing on the core, it would have been obvious to so assemble a tire as in Kesteloo which likewise includes a tire casing surrounding a foamed tire core, only the expected and predictable results being achieved in adopting such a known and conventional assembly sequence for assembling a very similar tire structure.  Further, again, as already noted, the Kesteloo foam core is in a compressed state when assembled within the tire and thus portions of the tire casing (i.e. in the bead area adjacent the rim flanges) would be squeezed between the foam tire core and wheel (rim flange) as claimed.
	As to when the adhesive is applied, Kesteloo does not detail when the glue or adhesive would be applied, only broadly indicating that the “two tires,” and thus inner foam tire core (1) and the outer tire casing (3), may be connected with glue.  As such, one having ordinary skill in the art would have readily appreciated that the glue or adhesive can suitably be applied to either or both surfaces to be adhered (as taken to be well-known in adhesive bonding in general) at any time up to the time the tire casing is applied/wrapped around the tire core.  As such, if adopting the known assembly sequence suggested by the Chen references, it would have been obvious to apply the adhesive to the foam tire core any time after it is preformed and/or to the tire casing inner surface before the tire casing is assembled around the foam core, this including after the foam tire core is disposed on the wheel/rim, only the expected and predictable results being achieved for any particular timing selection for the glue/adhesive application.  Further, it additionally is submitted that the ordinary artisan would have readily appreciated that if the adhesive is to be applied to the foam tire core, application of the glue/adhesive to the foam tire core after it is applied to the wheel/rim would have been particularly advantageous as compared to application of the adhesive prior to disposing the foam tire core on the rim as once the foam tire core is coated with an adhesive, it would be more difficult to handle without contaminating the applied adhesive, which handling would be required for its application to the rim.  
	A process as defined in claim 1 would therefore have been obvious.
	As to claims 2 and 4-6, Kesteloo teaches applying glue/adhesive to connect the two tires, this connection desirably preventing relative movement and consequent abrasion damage between the tire casing and foam core (paragraphs [0080]-[0081]).  In light of this teaching, applying the adhesive to bond both the entire tread and sidewall regions of the casing to the foam core would have been obvious to assure a complete connection.  Further, as already noted, it would have been obvious to apply the adhesive to either or both the surfaces to be bonded as well known in general adhesive bonding and as such, it would have been obvious to apply the adhesive to the outer surface of the foam tire core and/or the entire inner surface of the tire casing (it being noted that the claimed “rim wall” is the inner surface of the tire at the tread).  As to claims 3, 7, 8 and 12, the rim, tire casing and foam core of Kesteloo (as well as the Chen references) clearly meet these claims, the peripheral edge of the tire casing being sandwiched or squeezed between the foam core and rim flanges.  As to claim 9, as the foam tire core of Kesteloo has compressed and relaxed forms, it would have elasticity.  As to claim 10, note paragraphs [0013], [0014] and [0019] of Kesteloo where all the claimed materials are contemplated.  As to claim 11, such an assembly sequence would have been obvious in light of the Chen references which again disclose a tire having a foamed core and outer casing and specifically evidence that a known assembly process of a foam core, tire casing and rim when the foam core is preformed is to mount the inner foam core (20) around the recessed surface of a rim (30) and then assembling the outer tire (10) around the foam core on the rim.
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive and are mostly moot in view of the reformulated rejection.
	In particular, the arguments pertaining to the previous primary reference to Hirukawa are moot as this reference is no longer relied upon.  Further, the arguments stress the squeezing and compactness leading to the foamed tire core being in a compressed state when assembled - these features however are entirely consistent with the processing suggested by Kesteloo that expressly desires that the expanded foam tire core be under compression when assembled with the tire casing/rim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
December 10, 2022